NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JAN 19 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    17-10064

                Plaintiff-Appellee,              D.C. No. 2:15-cr-00114-APG

 v.
                                                 MEMORANDUM*
JESUS ANTONIO DIAZ-FLORES, a.k.a.
Jesus Diaz-Flores,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                            Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Jesus Antonio Diaz-Flores appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for possession with

intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A)(i). Pursuant to Anders v. California, 386 U.S. 738 (1967), Diaz-Flores’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Diaz-Flores the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Diaz-Flores waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    17-10064